Exhibit LOAN SALE AGREEMENT BY AND BETWEEN FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER FOR HOME NATIONAL BANK, BLACKWELL, OKLAHOMA AND ENTERPRISE BANK & TRUST, ST. LOUIS, MISSOURI Federal Deposit Insurance Corporation Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 TABLE OF CONTENTS Article IDefinitions 1. Definitions 1 Article II Purchase and Sale of Loans 2.1. Terms and Conditions of Sale 7 2.2. Closing and Payment of Purchase Price 7 2.3. Allocation of Payments Made on Loans 8 2.4. Adjustments to Purchase Price; Offsets Against Deposits 8 2.5. Rebates and Refunds 9 2.6. Interest Conveyed 9 2.7. Retained Claims and Release 9 2.8. Taxes 9 2.9. Loans Made After the Date of the Information Package 10 Article III Transfer of Loan(s), Collateral Documents and Servicing 3.1. Delivery of Documents 10 3.2. Recordation of Documents 13 3.3. Transfer of Servicing 13 Article IV Representation and Warranties of Buyer 4.1. Buyer's Authorization 14 4.2. Compliance with Law 14 4.3. Execution and Enforceability 14 4.4. Representations Remain True 14 Article V Covenants, Duties and Obligations of Buyer 5.1. Servicing of Loans 14 5.2. Disbursements of Principal 15 5.3. Collection Agency/Contingency Fee Agreements 15 5.4. Insured or Guaranteed Loans 15 5.5. Buyer's Due Diligence 15 5.6. Reporting to or for the Applicable Taxing Authorities 16 Federal Deposit Insurance Corporation i Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 5.7. Loans in Litigation 16 5.8. Loans in Bankruptcy 17 5.9. Loan Related Insurance 17 5.10. Loans with Escrow Accounts 17 5.11. Loans in which Seller was the Lead Lender in a Participated Loan 18 5.12. Contracts for Deed 18 5.13. Leases 18 5.14. Files and Records 18 5.15. Reimbursement for Use of Seller's Employees 18 5.16. Notice to Borrowers 19 5.17. Notice of Claim 19 5.18. Reserved 19 5.19. Prior Servicer Information 19 5.20. Release of Seller 19 5.21. Indemnification 20 5.22. Borrower as Buyer 20 Article VI Loans Sold "As Is" and Without Recourse 6.1. Loans Sold "As Is" 20 6.2. No Warranties or Representations with Respect to Escrow Accounts 21 6.3. No Warranties or Representations as to Amounts of Unfunded Principal 21 6.4. Disclaimer Regarding Calculation or Adjustment of Interest on any Loan 21 6.5. No Warranties or Representations with Regard to Due Diligence Data 21 6.6. Buyer's Waiver of Cause of Action 21 6.7. Intervening or Missing Assignments 21 6.8. No Warranties or Representations as to Documents 21 Article VII Reserved Article VIII Notices 8.1. Notices 22 8.2. Reserved 22 8.3. All Other Notices 22 Federal Deposit Insurance Corporation ii Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 Article IX Condition Precedent 9.1. Failure to Close 23 Article X Miscellaneous Provisions 10.1. Severability 23 10.2. Construction 23 10.3. Survival 23 10.4. Governing Law 23 10.5. Cost, Fees and Expenses 23 10.6. Nonwaiver, Amendment and Assignment 23 10.7. Drafting Presumption 24 10.8. Controlling Agreement 24 10.9. Venue 24 10.10. Counterparts 24 10.11. Waiver of Jury Trial 24 Attachments Attachment "A"Schedule of Loans A-1 Attachment "B"Not Applicable Attachment "C"Bill of Sale C-1 Attachment "D"Assignment and Assumption of Interests and Obligations D-1 Attachment "E"Assignment and Lost Instrument Affidavit E-1 Attachment "F"Affidavit and Assignment of Claim F-1 Attachment "G"Limited Power of Attorney G-1 Attachment “H” Shared-Loss Agreements H-1 Federal Deposit Insurance Corporation iii Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 LOAN SALE AGREEMENT LOAN POOL NUMBER(S): Pool “A” THIS AGREEMENT, entered into as of the 9th day of July, 2010, by and between the Federal Deposit Insurance Corporation (the "FDIC"), as Receiver of Home National Bank, Blackwell, Oklahoma ("Seller"), and Enterprise Bank & Trust, St. Louis, Missouri ("Buyer"), sets forth the terms and conditions whereby Seller agrees to sell and Buyer agrees to purchase all those Loans set forth in the attached Schedule of Loans for the consideration herein stated. NOW THEREFORE, Seller and Buyer agree and represent as follows: Article I Definitions For purposes of this Agreement the following terms shall have the meanings indicated: "Accounting Records" means the general ledger and supporting subsidiary ledgers and schedules. "Advances" means the sum of all unreimbursed amounts advanced by or on behalf of the Failed Bank, Seller or Buyer for the benefit of a Borrower or a third-party advanced to meet required scheduled payments, or to protect the Noteholder's lien position or the Collateral, including payment of ad valorem taxes and hazard and forced placed insurance as permitted by the terms of any Loan sold hereunder. Advances do not include Disbursements of Principal or Corporate Advances. "Affidavit and Assignment of Claim" means an Affidavit and Assignment of Claim in the form of Attachment "F" to this Agreement. "Agreement" means this Loan Sale Agreement and the Attachments hereto. "Assignment and Assumption of Interests and Obligations" means an Assignment and Assumption of Interests and Obligations in the form of Attachment "D" to this Agreement. "Assignment and Lost Instrument Affidavit" means an Assignment and Lost Instrument Affidavit in the form of Attachment "E" to this Agreement. "Attachment" means any of the attachments to this Agreement. "Bank Closing Date" means the close of business of the Failed Bank on the date on which the Chartering Authority closed such institution. Federal Deposit Insurance Corporation 1 Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Bid" means the offer to purchase one or more Loan Pool(s) that was submitted by Buyer and accepted by Seller. "Bid Award Date" means the date the Bid Confirmation Letter is sent to Buyer by Seller. "Bid Confirmation Letter" means the letter sent to Buyer by Seller confirming acceptance of a Bid submitted by Buyer. "Bid Instructions" means the document under such title provided to bidders and potential bidders. "Bid Percentage" means Buyer's offer, expressed as a percentage of Book Value, to purchase a Loan Pool. "Bill of Sale" means a Bill of Sale in the form of Attachment "C" to this Agreement. "Book Value" means a Loan's unpaid principal balance as stated on the Accounting Records of the Failed Bank as of Bank Closing Date and adjusted by (i) subtracting payments of principal received by Seller or its predecessor on or before the Calculation Date (including any adjustments made as a result of a foreclosure sale on or before the Calculation Date as to which the Redemption Period, if any, expired on or before the Calculation Date), (ii) adding Disbursements of Principal made by Seller or its predecessor on or before the Calculation Date, and (iii) adding back any principal previously charged or written off by the Failed Bank subsequent to the date of the Information Package. Book Value for pre-computed interest Loans shall include, in addition, the amount of outstanding earned and unearned interest for such Loans. The Book Value shall not include any general or specific reserves on the Accounting Records of the Failed Bank. "Borrower" means any obligor, guarantor or surety of any Loan or any other party liable for the performance of obligations associated with any Loan. "Business Day" means any day other than a Saturday, Sunday or federal legal holiday. "Calculation Date" means Bank Closing Date, which date shall be used to calculate the Purchase Price. For each Loan in Loan Pools serviced by others, "Calculation Date" means the date of the most recent remittance report prior to the Loan Sale Closing Date. "Chartering Authority" means (i) with respect to a national bank, the Office of the Comptroller of the Currency, (ii) with respect to a federal savings association or savings bank, the Office of Thrift Supervision, (iii) with respect to a bank or savings institution chartered by a state, the agency of such state charged with primary responsibility for regulating and/or closing banks or savings institutions, as the case may be, (iv) the Corporation in accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or (v) the appropriate federal banking agency in accordance with 12 U.S.C. 1821(c)(9). Federal Deposit Insurance Corporation 2 Loan Pool Numbers(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Closing" means the simultaneous delivery by Seller and Buyer of documents and funds and the performance of the other acts herein provided to be performed on the Loan Sale Closing Date in order to effect the consummation of the Loan Sale. "Collateral" means any and all collateral securing a Loan, including without limitation, any accounts receivable, inventory, property of any kind, whether real or personal (including but not limited to equipment and other physical assets), and any contract and other rights and interests of a Borrower pledged pursuant to or otherwise subject to any Collateral Document. "Collateral Document" means each deed of trust, mortgage, assignment of production, security agreement, assignment of security interest, personal guaranty, corporate guaranty, letter of credit, pledge agreement, collateral agreement, loan agreement or other agreement or document, whether an original or copy or whether similar to or different from those enumerated, securing in any manner the performance or payment by any Borrower of its obligations or the obligations of any other Borrower under any Note evidencing a Loan. "Confidentiality Agreement" means the confidentiality agreement executed or assented to by Buyer in anticipation of gaining access to the documents related to the sale of the Loans. "Contract for Deed" means an executory contract with a third party to convey real property. "Corporate Advances" means the payment of appraisal fees, broker opinion fees, attorney fees and associated legal fees, foreclosure fees, trustee fees, property inspection fees, property preservation and operating cost fees, tax penalties, title policies, lien search fees or any other cost that can be directly associated with the collection and servicing of a Note. "Corporation" means the Federal Deposit Insurance Corporation in its corporate capacity. "Deconversion Date" means the date Loan servicing records are transferred to the Buyer's system of record, which date shall be a Business Day not later than ninety (90) calendar days after the Loan Sale Closing Date. "Deficiency Balance" means the remaining unpaid principal balance of any Note purchased hereunder after crediting to it the proceeds of a foreclosure sale which occurred on or before the Calculation Date, and for which the Redemption Period, if any, expired on or before the Calculation Date. "Disbursement of Principal" means incremental funding of loan proceeds under a Note, such as in the case of a revolving credit loan or a construction loan. Federal Deposit Insurance Corporation 3 Loan Pool Number(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Failed Bank" means Home National Bank, Blackwell, Oklahoma. "Foreign Loan" means a Loan regarding which the Borrower or any of the Collateral concerning the Loan is located in a country other than the United States. "Foreign Jurisdiction" means any country, other than the United States, and any subdivision or other jurisdiction of or in such other country in which a Borrower or any Collateral is located. "Information Package" means the compilation of financial and other data with respect to the Failed Bank entitled "Information Package" dated as of May 20, 2010, and any amendments or supplements thereto provided to the Buyer by the Corporation. "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States, as it may be amended from time to time. "Limited Power of Attorney" means the Limited Power of Attorney in the form of Attachment “G” to this Agreement. "Loan(s)" means and includes: (a) any obligation evidenced by a Note or other evidence of indebtedness; (b) all rights, powers, liens or security interests of Seller in or under the Collateral Document(s); (c) any judgment founded upon a note to the extent attributable thereto and any lien arising therefrom; (d) any Contract for Deed and the real property which is subject to such Contract for Deed; (e) any lease and the related leased property; (f) all right, title and interest in and to any Deficiency Balance; and (g) any other asset of whatever kind or type, all as identified on the attached Schedule of Loans, including without limitation, all rights arising therefrom or appurtenant thereto. Loan(s) include Other Real Estate. "Loan File" means (i) all Failed Bank documents pertaining to any Loan, either copies or originals, that are in the possession of Seller excluding the Note, renewals of the Note and Collateral Documents and (ii) any files with respect to a Loan established and maintained by Seller's employee(s) or contractor(s) responsible for the management of that Loan following the closing of the Failed Bank, excluding Seller's internal memoranda and confidential communications between Seller and its legal counsel. The Loan File does not include other files maintained by other employees or agents of Seller, such as Seller's legal counsel. "Loan Pool(s)" means one (or more) of the groups of Loans identified in the Schedule of Loans set forth in Attachment "A" to this Agreement. "Loan Pool Combination" means a group of Loan Pools for which Buyer submitted a Bid linking the purchase of the Loan Pools to one another. "Loan Sale" means the sale of Loans of the Failed Bank by Seller. Federal Deposit Insurance Corporation 4 Loan Pool Number(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Loan Sale Closing Date" means no later than 2:00PM CDT on a date that is no later than July 14, 2010. "Mortgaged Property" means the land, fixtures and improvements, if any, securing any Loan sold to Buyer under the terms and conditions of this Agreement. Mortgaged Property does not include property repossessed or foreclosed on or before the Calculation Date as to which the Redemption Period, if any, expired on or before the Calculation Date. "Non-Foreign Loan" means any Loan which is not a Foreign Loan. "Non-Performing Loan(s)" means any Loan other than a Performing Loan. "Note" means each agreement, document and instrument evidencing a Loan, including without limitation, each promissory note, loan agreement, shared credit or participation agreement, inter-creditor agreement, letter of credit, reimbursement agreement, draft, bankers' acceptance, transmission system confirmation of transaction or other evidence of indebtedness of any kind evidencing each Loan (including loan histories, affidavits, general collection information, correspondence and comments pertaining to such obligation). "Noteholder" means the holder of a Note. Section 1.01 "Obligations" means all obligations and commitments of Seller relating to a Loan and arising under and in accordance with the relevant Note(s) or Collateral Documents relating thereto, including without limitation the commitment to make advances of funds to or for the benefit of a Borrower. "Other Real Estate" means all interests in real estate (other than Bank Premises and Fixtures) as identified on the Schedule of Loans set forth in Attachment “A” hereto, including but not limited to mineral rights, leasehold rights, condominium and cooperative interests, air rights and development rights that are owned by the Failed Bank. "Participated Loan" means any Loan subject to a shared credit, participation or similar inter-creditor agreement under which the Failed Bank was lead or agent financial depository institution or otherwise managed the credit or sold participations, or under which the Failed Bank was a participating financial depository institution or purchased participations in a credit managed by another. "Performing Loan" means any Loan for which the last payment of principal, interest and any escrow amounts that is required to be paid by the terms of the Note or Collateral Documents is less than sixty days past due (for matured loans, less than thirty days past due) as of the Calculation Date as shown on the Schedule of Loans attached hereto as Attachment "A," regardless of whether such Loan is in a Loan Pool consisting primarily of Performing Loans or consisting primarily of Non-Performing Loans. Federal Deposit Insurance Corporation 5 Loan Pool Number(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Property" means the real or personal property securing any Loan contained in a Loan Pool. "Purchase Price" means, an amount equal to the sum of (i) the Book Value of all Loans multiplied by the Bid Percentage of eighty-seven and one-half percent (87.5%), plus (ii) Disbursements of Principal made by Seller that are not included in the Book Value, plus (iii) any Advances made by the Failed Bank or Seller, plus (iv) interest calculated on the Book Value and at the rate payable for each Performing Loan (except those with pre-computed interest) from the interest "paid-to date" to, but not including, the Loan Sale Closing Date. No amount with respect to unpaid interest shall be due for Non-Performing Loans. "Purchaser Eligibility Certification" means the document under such title provided to bidders and potential bidders as part of the Information Package and executed by Buyer in connection with the Loan Sale. "Redemption Period" means the applicable state statutory time period, if any, during which a foreclosed owner may buy back foreclosed real property from the foreclosure sale purchaser. Not all states provide for a Redemption Period. The length of a Redemption Period may vary among the states which do provide for a Redemption Period. The law of the state in which the real property is located is the applicable law in determining whether there is a Redemption Period and if so, how long it is. "Related Party" means any party related to the Borrower in the manner delineated in 26 U.S.C.A 267(b) and the regulations promulgated thereunder, as such law and regulations may be amended from time to time. "Schedule of Loans" means the list of all Loans that are the subject of this transaction appended to this Agreement as Attachment "A." "Settlement Date" means a date determined by Seller upon which final adjustments will be made to the Purchase Price pursuant to Section 2.4 hereof. Any Settlement Date determined by Seller shall be a Business Day not later than one hundred eighty (180) calendar days after the Loan Sale Closing Date. "Shared-Loss Agreements" means the Single Family Shared-Loss Agreement and the Commercial Shared-Loss Agreement attached hereto as Attachment "H." "Tax Certificate" means a certificate signed by the chief financial officer, chief accounting officer or other executive officer with knowledge of tax matters, or the general counsel, of Buyer certifying that under the applicable laws of each relevant Foreign Jurisdiction and jurisdiction in which Buyer, its lending or other relevant office or agents may be located, (i) no Taxes are payable by Seller or Buyer, or if any such Taxes are payable, certifying the type and amount of such taxes, the party responsible for the payment thereof, the relevant taxing authority to which payment of such Taxes must be made and the timing for such payment as required by applicable law, and (ii) no Tax forms or other information reports are required of the Seller, or if any such forms or reports are required, certifying the type of form, the relevant taxing authority and the deadline for such form or other report. Federal Deposit Insurance Corporation 6 Loan Pool Number(s): Loan Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04 "Taxes" means any taxes, assessments, levies, imposts, duties, deductions, fees, withholdings or other charges of whatever nature, including interest and penalties thereon, required to be paid to any taxing authority of or in any Foreign Jurisdiction or any jurisdiction in which Buyer, its lending or other relevant office or agents may be located under the applicable laws of such Foreign Jurisdiction or other jurisdiction with respect to the sale and transfer of the Loans, the Collateral Documents or the rights in the Collateral or the assignment and assumption of Obligations thereunder, including without limitation any withholding taxes payable by virtue of the sale of the Loans at a discount from Book Value and any value-added taxes. "Transfer Documents" means the endorsements and allonges to Notes, Assignment and Lost Instrument Affidavits (if applicable), assignments, deeds and other documents of assignment, conveyance or transfer required under the laws of any jurisdiction within the United States to evidence the transfer to Buyer of the Loans, the Collateral Documents and Seller’s rights with respect to the Loans and the Collateral.
